Case: 1:18-Cv-O7302 Document #: 1 Filed: 11/01/18 Page 1 of 28 Page|D #:1

IN THE UNI'I`ED STATES DISTRICT COUR'I`
FOR THE NOR_'I`HERN_ DISTRICT OF lLLlNOIS
EASTERN DIVISION

LABORERS’ PENSION FUND and )
LABORERS’ WELFARE FUND ()F THE )
HEALTH AND WELFARE DEPARTMENT )
OF THE CONSTRUCTION AND GENERAL )
LABORERS’ DISTRICT COUNCIL OF )
CHICAGO AND VICINITY, THE CHICAGO )
LABORERS’ DISTRICT COUNCIL RETIREE ) Case No. 18 C 7302
HEALTH AND WELFARE FUND, and )
CATHERINE WENSKUS, Administratm' of the )
FundS,. )
Plaintiffs, )

, )
BUTTERFIELD HEALTH CARE LABOR, )
LLC, an Illinois corporation, and )
CHRISTOPHER VANGEL, individually )

Dcfcndants. )
COMPLAINT

Plaintiffs, Laborers’ Pension Fund and Lal)orers’ Welfare Fund of the Health and
Welf`are Depal'tment of the Construction and General Laborers’ District Council of Chicago and
Vicinity, the Chicago Laborers’ District Council Retiree Health and Welfare Fund and Catherine
Wenskus, Administrator of the Funds, (collectively “Funds”) by their attorneys, Patrick T.
Wallace, Amy Carollo, Ryan Liska, and Kate Mosenson, for their Colnplaint against Defendant
Buttei'f`leld Health Care Labor, LLC, an lllinois corporation and Christopher Vangel, individually
state:

COUNT I
(F ailure To Pay 'Benefit Contributions)
I. .lurisdiction is based on Sections 502(€)(1) and (2) and 515 of the Employee

Retirement lncome Secul'ity Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132 (e)(l) and

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 2 of 28 Page|D #:2

(2) and l 145, Section 30l (a) of the Labor Management Reiations Act (“LMRA”) ot` 1947 as
amerid¢d, 29 U.s.C. §135(@), 28 U.s.c. §133 1, aid federal comma iaw. `

2. Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §l l32(e)(2),
and 28 U.S.C. §1391 (a) and (b).

3. The Funds arc multiemployer benefit plans within the meanings of Sections 3(3)
and 3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). T hey are established and maintained
pursuant to their respective Agreements and Declarations of Trust in accordance With Section
302(0)(5) of the LMRA. 29 U.S.C. § 186(0)(5). The Funds have offices and conduct business
within this District.

4. Plaintiff Catherine Wenskus (“Wenskus”) is the Administrator of the Funds, and
has been duly authorized by the Funds’ Trustees to act on behalf of the Funds in the collection of
employer contributions owed to the Funds and to the Construction and General District Council
of Chicago and Vicinity Training Fund, and with respect to the collection by the Funds of
amounts which have been or are required to be withheld from the wages of employees in
payment of Union dues for transmittal to the Construction and General Laborers’ District
Council of Chicago and Vicinity (the “Union”). With respect to such matters, Wenskus is a
fiduciary of the Funds within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.
§1002(21)(A).

5. Det`endant Butteriield Health Care Labor, LLC (hereinafter the “Company”) is an
Illinois corporation 'l`he Company does business within this District and is an employer within
the meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5), and Section SOl(a) ofthe LMRA, 29

U.s.c. §185(¢).

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 3 of 28 Page|D #:3

6. The Union is a labor organization within the meaning of 29 U.S.C. §lSS(a). The
Union and the Company are parties to an collective bargaining agi‘eeiiielit, the most recent of
Which became effective June l, 2017 (“Agreement”). At all times relevant herein, the employees
of the Company performed work covered by the same Agreement. (A copy of the “short form”
Agreement entered into between the Union and the Company which Agreement adopts and
incorporates a Master Agreement between the Union and various employer associations, and also
binds the Company to the Funds’ respective Agreements and Declarations of Trust and the
Agreements and Declarations of` Trusts of the various Funds listed in paragraph 13 below, is
attached hereto as Exhibit A.)

7. The Company entered into an lnstalhnent Note (“Note”) with the Funds on or
about January 10, 2018. A true and accurate copy of the Note is attached hereto as Exhibit B.

8. Defendant Christopher Vangel, (hereinaftcr “Vangei”) is and at all times relevant
was the Manager of the Company and signed a Guaranty of Payment and Indemnification
(“Guaranty”) on or about January 10, 2018 individually guaranteeing payment of the amounts
due under the Notc to the Funds. A true and accurate copy of the Guaranty is attached hereto as
Exhibit C.

9. Paragraph 7 of the Note provides that

Payments made pursuant to this lnstalhnent Note shall be considered
“contributions” as defined under the terms of the CBA and the Fund’s respective
Agreements and Declarations of 'l`rust. lf the contributions are not paid by the
10th day following the date on which the payment should have been received, the
contribution shall be considered delinquent and all charges which apply to the late
payment of contributions under the terms of the CBA and the Fund’s respective
agreements and Declarations of Trust shall apply, including, but not limited to,
the assessment of interest and liquidated damagesl Further, in the event the
Company fails to timely make any payments described in this Note. All amounts

described in Paragraph l herein shall immediately become due on the 10th day
following the date on which payment should have been received by the Fund’s

3

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 4 of 28 Page|D #:4

10.

11.

12.

under the terms of this Note. in such event the Company further agrees to pay all
attorney fees and costs incurred by the Funds in any action to enforce any part or
all ofthis Note. `

Paragraph 8 of the Note states

This Installment Note is conditioned on the Company staying current on its
obligations to the Funds and District Council under the terms of the collective
bargaining agreement and the Funds’ respective Agreements and Declarations of
Trust. In the event that the Company fails to maintain its obligations under the
terms of the collective bargaining agreement and the Funds’ respective
Agreements and Declarations of Trust, including, but no[t] limited to, its
obligations to submit timely contribution and dues reports and to make timely
contributions and cities payments by the tenth day following the month in which
laborers’ work was performed, then the Funds shall have the right to acceierate
and collect all amounts due under this installment Note, plus payment of all
attorneys’ fees and costs incurred by the Funds in any action to accelerate this
installinth Note.

Paragraph 1 of the Guaranty provides that

The undersigned guarantees, absolutely and unconditionally: (a) the
payment when due of the entire principal indebtedness and all interest
evidenced by the Note during the twenty-four (24) month payment period
including interest and liquidated damages for the late or unpaid payments
due on the note: and (b) the full and complete payment of any and all fees
and costs incurred pursuant to default under terms of the Note, whether
litigation is involved or not, . . . The Guarantor also agrees to be
personally liable for all monthly benefit contributions and/or union dues
owed from the Company to the Funds, the District Council and all
ancillary funds that are due at the time the Note and Guaranty are entered
into and/or are incurred and become due and owing for the duration of the
Note, including all interest, liquidated damages, audit costs, attorneys’
fees and costs.

Paragraph 13 of the Guaranty provides that

The Guarantor hereby authorizes irrevocably any attorney of any court of record
to appear for him/her in such court, at any time after ten (10) days notice after
default in any payment due under this Guaranty, and confess judgement [sic]
against Guarantor, after service of notice of the claimed default, in favor of the
Funds for such amount to be unpaid and owed thereon, including interest,
liquidated damages and reasonable cost of collection including reasonable
attorneys’ fees.

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 5 of 28 Page|D #:5

13. rl`he Funds have been duly authorized by the Construction and General lraborel's’
District Council of Cliicago and Vicinity Training Fund (the “T raining Fund”), the l\/lidwest
Construction Industry Advancement Fund (“MCIAF”), the Chicagoland Construction Safety
Councii (the “Safety Fund”), the Laborers’ Employers’ Cooperation and Education 'l`rust
(“LECET”), the Concrete Contractors’ Association of Greater Chicago (“CCA”), the
CDCNl/CAWCC Contractors’ Industry Advancement Fund (the “Wall & Ceiling Fund”), the
CISCO Uniform Drug/Alcohol Abnse Program (“CISCO”), the Laborers’ District Council Labor
Management Committee Cooperative (“LDCLMCC”), the CARCO Industry Advancement Fund
(“CARCO”), and the lllinois Small Pavers’ Association (“ISPA”) to act as an agent in the
collection of contributions due to those Funds.

14. The Agreement and the Funds’ respective Agreements and Declarations of Trust
obligate the Company to make contributions on behalf of its employees covered by the
Agreement for pension benefits, health and welfare benefits, and/or benefits for the Training
Fund and to submit monthly remittance reports in which the Company, inter alia, identifies the
employees covered under the Agreement and the amount of contributions to be remitted to the
Funds on behalf of each covered employee Pursuant to the terms of the Agreement and the
Funds’ respective Agreements and Declarations of Trust, contributions which are not submitted
in a timely fashion are assessed liquidated damages plus interest

15. The Agreement and the Funds’ respective Agreements and Declarations of 'l`rust
require the Company to submit its books and records to the Funds on demand for an audit to
determine benefit contribution compliance

16. The Agreement requires the Company to obtain and maintain a surety bond to

guaranty the payment of future wages, pension and welfare benefits.

5

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 6 of 28 Page|D #:6

17.

An audit of the Company’s books and records for the time period of April l, 2016

through June 30, 2018 revealed that then Company performed covered work during the audit

period, but that notwithstanding the obligations imposed by the Agreement, and the Funds’

respective Agreements and Declarations of Trust, the Company has:

(a)

(b)

(C)

(<l)

failed to report and pay contributions in the amount of $6,850.88 owed to Plaintiff
Laborers’ Pensiorr Fund for the audit period of April 1, 2016 through June 30,
2018, thereby depriving the Laborers’ Pension Fund of contributions, income and
information needed to administer the Fund and jeopardizing the pension benefits
of the participants and beneficiaries;

failed to report and pay contributions in the amount of $5,702.67 owed to Plaintiff
Laborers’ Wel fare Funcl of the I~lealth and Welfare Department of the
Construction and General Laborers’ District Council of Chicago and Vicinity for
the period of April 1, 2016 through June 30, 20l8, thereby depriving the Welfare
Fund of contributions, income and information needed to administer the Fund and
jeopardizing the health and welfare benefits of the participants and beneficiaries;
failed to report and pay contributions in the amount of $2,505.50 owed to Plaintiff
Chicago Laborers’ District Council Retiree Health and Welfare Fund for the
period of April 1, 2016 through June 30, 2018, thereby depriving the Welfare
Fiirrd of contributions, income and information needed to administer the Fund and
jeopardizing the health and welfare benefits of the participants and beneficiaries;
failed to report and pay contributions in the amount of $282.00 owed to

Laborers’ Training Fund for the period of Apr'il 1, 2016 through .lune 30, 2018,
thereby depriving the Laborers’ Training Fund of contributions, income and

6

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 7 of 28 Page|D #:7

(€)

(D

(s)

18.

information needed to administer the Fund and jeopardizing the training fund
benefits of the participantsand beneficiaries;

failed to report and pay contributions in the amount of 895.88 owed to Laborers’
District Council Labor Management Committee Cooperative (“LDCLMCC”) for
the audit period of April 1, 2016 through June 30, 2018, thereby depriving the
LDCLMCC of contributions, income and information needed to administer the
Fund and jeopardizing the benefits of the participants and beneficiaries;

failed to report and pay contributions in the amount of $45. 12 owed to Chicago
Ar'ea Independent Construction Association (“CAICA”) for the audit period of
April 1, 2016 through June 30, 2018, thereby depriving the CAICA of
contributions, income and information needed to administer the Fund and
jeopardizing the benefits of the participants and beneficiaries; and

failed to report and pay contributions in the amount of 839.48 owed to Laborers’
Employers’ Cooperation and Education 'l`rust (“LECET”) for the audit of April 1,
2016 through June 30, 2018, thereby depriving the LECET of contributions,
income and information needed to administer the Fund and jeopardizing the

benefits of the participants and beneficiaries

A true and accurate copy of the audit and audit summary sheet are attached hereto as Exhibits D

and E respectively

Under the terms of the Agreement, the Funds’ respective Agreements and

Declarations of Trust, the Note and Guarantee, the Company and l\/fr. Vangel owe liquidated
damages plus interest on all unpaid contributions revealed by the audit for the period of April 1,

2016 through June 30, 2018,

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 8 of 28 Page|D #:8

19. Under the terms of the Agreement, the Funds’ respective Agreements and
Declarations of Trust, federal common lnaw, the Note and Guarantee, the Company and 'Mr.
Vangel are liable for the costs of any audit which reveals unpaid contributions Accordingly, the
Company and l\/lr. Vangel owe the Funds $l,987.50 in audit costs for the audit for the period of
April 1, 2016 through June 30, 2018. See Exhibit E.

20. The Company’s and Mr. Vangcl’s actions in failing to submit payment upon the
audit to which it submitted its books and records violates Section 515 of ERlSA, 29 U.S.C.
§1145.

21. Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132 (g)(2), Section 301 of
the LMRA, 29 U.S.C. §185, the terms of the Agreement and the Ftlnds’ respective Trust
Agreements, federal common law, the Note, and Guarantee, the Company and Mr. Vangel are
liable to the Funds for unpaid contributions, as well as interest, and liquidated damages entire
unpaid contributions, audit costs, and reasonable attorneys’ fees and costs, and such other legal
and equitable relief as the Court deems appropriate

WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against
Defendants Butterfield Health Care Labor, LLC and Christopher' Vangel, joint and severally:

a. entering judgment in sum certain in favor of the Funds and against Defendants on
the amounts due and owing pursuant to the audit for the period of April 1, 2014 through .Iune 30,
2017, including contributions, interest, liquidated damages, accumulated liquidated damages,
audit costs, and Plaintiffs’ reasonable attorneys’ fees and cost's; and

b. awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 9 of 28 Page|D #:9

COUNT II
(Failure to PayUni_on Dues Revealed as Dc_linquent Pursuant to a'rr'Audit)

22. Plaintiffs reallege paragraphs 1 through 21 of Count l as though fully set forth
herein.

23. Pursuant to agreement, the Funds have been duly designated to serve as collection
agents for the Union in that the Funds have been given the authority to collect from employers
union cities which have been or should have been deducted from the wages of covered
employees

24. Notwithstanding the obligations imposed by the Agreement, the Company
performed covered work during the audit period of April 1, 2016 through June 30, 2018, and the
Company and Mr. Vangel failed to withhold and/or submit payment of $865.04 in union dues
that were or should have been withheld from the wages of employees for the period of April 1,
2016 through June 30, 2018, thereby depriving the Urriorr of information and income. See
Exhibits D and E.

25. Pursuant to thc Agreement, Note and Guarantee, the Company and Mr. Vangel
owe liquidated damages on all late or unpaid dues as revealed by the audit for the period of April
1, 2016 through June 30, 2018, plus audit costs, interest, accumulated liquidated damages, and
reasonable attorneys’ fees and costs as the Union’s collection agent, and such other legal and
equitable relief as the Court deems appropriate

WHEREFORE, Plaintiffs respectfully request this Court enter a judgment, joint and
severally, against Defendants Butterfield Health Care Labor, LLC and Christopher Vangel:

a. entering judgment in sum certain in favor of the Funds and against the Company

on the amounts due and owing pursuant to the audit for the period of April 1, 2016 through Junc

9

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 10 of 28 Page|D #:10

30, 2018, including dues, liquidated damages, accumulated liquidated damages, audit costs, and
Plaintiffs’ reasonable attorneys’ fees and cost-s'; and

b. awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate
COUNT Ill
(Default on Instailnient Note)

26. Plaintif fs reallege paragraphs 1 through 25 as though fully set forth herein.

27. 'l`lre Note and Guarantee require the Company and Mr. Vangel to stay current on
the Company’s obligations to the Funds and District Council under the terms of the collective
bargaining agreement lf the Company and Mr. Vangel fail to do so, the Funds have the right to
accelerate and collect all amounts owed under the lnstallment Note and Guaranty. See Exhibits
B and C.

28. The Company and Mr. Vangel failed to pay amounts owed on the audit for the
period of April 1, 2014 through June 30, 2107.

29. Pursuant to 28 U.S.C. § 1367, and the terms of the Note and Guaranty, Company
and Mr. Vangel are liable to the Funds for the full accelerated amount of the Note, which
includes:

a. the remaining balance of $32,041.03 on the Note (the spreadsheet
detailing the amounts owed on the Note is attached as Exhibit F); and
b. attorneys’ fees and costs.
WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against

Defendants Butterfield Health Care Labor LLC and Christopher Vangel, joint and severally:

10

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 11 of 28 Page|D #:11

a. entering judgment in sum certain against V angel and the Company on the
amounts title and owing on then defaulted Note and Guaranty, plus interest and liquidated
damages, and the attorneys’ fees and costs incurred by the Funds; and

b. awarding Plaintiffs any further legal and equitable relief as the Court

deems appropriate

November 1, 2018 Laborers’ Pension Fund, et al.

`By: /s/ Amy Carollo
Patrick T. Wallace
Arny Carollo
Ryan Liska
Kate Mosenson
Office of Fund Counsel
111 W. Jackson Blvd., Suite 1415
Chicago, lL 60604
(312) 692-1540

ll

 

-cV-O7302 Document #: 1!Filed: 11/01/18 Page 12 of 28 PagelD #:12 '
CONSTRUCTION & GENERAL LABORERS’
DISTRICT COUNCIL OF CHICAGO AND VlClNlTY

AFHLIATED WlTH THE LABORERS' ll\'TERNATlONAL UNlON O¥ NORTH AMER|CA
999 .\.rccrl.\'rocl; ornvr - suits soo - ourts aioct, ll soszr » PHoN£: morass-azar - rsx.» morass-cass

 

 

|NDEPENDENT CONSTRUCT|ON lNDUS'l’RY COLLECT|VE BARGAlNlNG AGREEMENT

lt is hereby stipulated soo agreed b,- ard between ljifll’¥s? ,('l 131/ff iif/.‘f‘l»§li b.':f?{. l)\ti`~{/: r bill (‘Emplo“,'er‘j soo lhe Cooslru'b m
era GE-'lzral Laborirs` Dlslrl:l Oouh'ut ot Ch`r,e-go and Vic€nhy, Laborus` |."tsmst'»ornl Un"on ol lloitn Amerio: ('L‘nio.'l'l, represemlng'aod snoompsss' ig its attr-iel-::l Loca! Uooos.
including Lo:al ltos. 1. 2 4. 5r S. 25. 75, 75,95,118, 149. 152. 225 ?6!1,2¢?»5,£)€~2d 681. lOlJl. 1035. 1092 together v.tth any other Loczl u’n= .s nut any come v:lr.l'r':n 115
'priso'i»:ti:u ('total Unioos'). soo e..'v:ompsssr"»g the oeogrzph!c areas of Coolr l.a&e. DuPega, erl, brundy. Kendell, Ksre, l.',cltenry end Boone counties liténois, that

1. Rseogr€ti-g$?lngesponse'lo ins l.!nl-:rn`s request for re:ognlt=on as lhe majority or Sscuon oral reprss.entzlhe ol the unit employees the €mpto',~ar recogrézes the bruce
as the sole zoo exci_us‘rre cosscl`r.‘a berge?nlng represented-o under Sectl:n 9[2) ol the llLRA. as ernenoad_ for the emphases now and hereinafter employed under the terms ol
th`rs A.gresmenl nitl_i‘:espeg; to vages. hours wl other terms and conditions ot empto;i'neot_ Th'cs recognition is based on the Un}oo's hean sharon or listing altered 10 show,
credence ol 'rls maier-iu support The Emplcr,er has nol assigned 'ns righls lor purposes ot corrective bargaining r.ilh the Un"¢on to arrj person entity or association end heretol
ranges its pilot assignment ot barga¥n'ng rights ll air,'. The Emplcr,~er furll'.er toluntarhy elects nol to zss`~gn such barg=.':n‘ng rights to any person entity or association without

. #-11'11€0 awful/il from lite Urfno. llotwilhstznd'ro the number ol' persons employed under this Agreemenl, the Emp£og~er shall eb€oe by this Agiesment. and all enerlslons heieol.
ind hwre'r.\es arr; right lt may here lo terminate this agreement based upon the number ot persons emplo,'ed.

. 'f 2 Lebo.' GonbecL The Emp!o,rer simms eng adopts the epp»!tceb'e Co‘lect'r.'e Bergelo’ng Agieemenl(s), as d“' listed by the Uo€on. betr\een lhe linton are the nut-deis

-, Assov`ab:ln, the Ch`.\cago Area lndso:ndmt Consuucllon Assou`stion the Ghl:agc A.rra Ral! Cootreclors Assoebron. the Ch'-czgo A:ea Scalto!d<`og Assotist)`on_ the Dh'i:zgo

usair-slim Co'r’.rattors' Asso:ieli:»o| the Concrele {>oolraclors Assc=.‘:?stlan ot theater t`.l'E-:ego1 the Contrectors Aeso£~ation of W’.\l an:t Gmnd,- Counlies, lh.=, l=ox \'et=~j Asso-c='eled

` Geheral Conlractors. the Mlo"~'rest Wall and Cse.-hg Dontractors. the llluo's Err.‘.ionmeolel Conlrectois associated the llEooi's Road end transportation Bui`»oers .!csso:`~zl'»on. the

ts?no‘s Srr-ell Pe.ers Assotiallon, the take Corot,' Cootractors Asso:labmi_ the l.!.eson Contlzctors Assoctalioo ot G.'ezler Clilczgo, the Undergrouno Contraclors Associet`»on, end

all other anp‘c»,'er associatth vm.h whom the Unlon or its eh'r'ssled Lo:»;l llolons hara an agreement il the eppl"&b'-e Cotecih~e Bzrga'rrlng Agreemenl[s) expire during the term

01 111`5 Aoreemeol` arrj' imitation on the rlghl to strike sh.=_‘l also expire until a suoc~essor labor agreement has been eslzb':sheo‘ nh‘\ch shell be iri:orporaleo relicecl'rrely herein

Ttls rise-errant supersedes ar contrary terms in ms someone collective resorting sgramemrs).

3. Tolal econom'c lncrease The Emp’o,'er shall psi lls employees a total economic increase of 81.90 psr hour effect'rm done 1. 2013; 8200 per hour elleclrra Juoe 1l
201-1; 82,05 per hour reflection done 1,2015: zoo 52.10 per hour elleclha June l, 2018 sold amcunls to be allocated hansen neges, hinge benefits and other foods b,' the Un:oo
in its sole discretion Eltectlve June 1. 2013, zmln?mum wage rate shea be 537.00 per hour '

<. Chec‘roll Deductions erie Bemiilar.o»;s. The Emplrr;cr shell deduct lrom |he wages ol employees uniform initiation lees, assessmentsl membersth dr-es, soo noran
dues ln such amounts es the Unlon shall lrt>m time to lime eststn‘sh. and stell remit monthly lo the designated Uoion olfice the sums so deductedr together with an zcwralc lisl
showing the unp!cg'ees from whom dues were deducted the employees iro'r.'i:lusl hours gross wages and deducted dues amounts lortlre monthly perlocl, not later than the tenth
(tuth) dry 01 the month kilosan the month forr.hlch said deductions were mode lf the Ernplo,‘ar falls to timely remit arr,r amounts to the Un?on or its arll§.sled fringe terrell t
funds trial are required under this Agreemeni, it sher be obligated to the Un'\on for a‘l costs ct collection including attorney less _ 1

Tre Emplo;ersro_ll lurlher deduct an amount oestgoaleo tri the Un'ron for eth hour that an employee recehes \-rzoes under the terms ol this horaarrrem on the basis ol
lcoiv`¢jua‘l,' signed vo‘uo!ary authorized deduction lorms soo sh;Jl pay pier the emp-ml so dismissed to the Laborers' Po'i'licel teague l'LPL') or to a designated appointee nol
later lien 1116 lL`Rh U&'r ul the monlh next to'!or.=iog lhe monlh for nhlch such cleéucb‘or.s r.'ere marie LPL remittarx,es shs'-l include a moon of the hours r.-oi+cd b',' each Lebore,r
lor whom deductions are roads Flrmitnnr:es shall be made by a separate cheek payable to the Laborers` Po§rlcal teague the Emplo,'e{ shall be palo a processing lee each month
lrom the total amco-nl \o be lrarrsm'med to the LPL to be calculated at the l|':'acv`s Depanrr,enl al Rs-.‘enue brother appricab'e standard -

5. Won< Jurlso'ctl:¢rr Th’s Agraemem ccr.~ers all nunc within the applicable Gc~ltert'rre Bergeiniog Ag:eemehts and all work within the Unlon's trade end geographic runs
692th 25 591 Wth in the Unlon's Stale~'nenl ol.lurisd'scrlon. as amended lrom tirre to tlms. which are incorporated l:r,r reference lnlo lois Aprearnent The Emp‘o,~er shall assign all
nom destined therein to ns Union-represented Lzborer employees end zcki'lo'r.tecges the zooiopr£alehess ol such assignment ltsilher the Ernptor;er nor its nunc assbnm=,nls as !
required rader this .¢rgreercenl sha! be stipulated or obsemisc subject to zelluslrrr:ot brg arr,¢ luriedictbnel disputes board or mechanism arcepl upon written notice by and drisc-
iioo o1 lbs Un"o.'l.

5. Subcootrecbng. The Ernplo,'er. r¢hetl.erzellng zs a contra-:lcr, patent mozger or oe'.»eroper.sba-‘l not connect or subcontract arnl co'.-areo work to be done al the site
ot constructlo'i. allerzt‘->n, piloer or repair ol a building structure or other work lo a~‘ry person corporation or entity not signatory to end covered ivy a collector bargainan agree-
ment with tile Un§c.~r Thls obligation applies to all tiers ol subcontractors perlormog work zt_lr.e site ol construction The;-Emp'o‘;er shall lurther assume lha ob‘i'gel‘ions ot all lists
ol its subooolra-:tors for prompt psrmen`l ol employees wages end other benetts` required under this Agre:-rnenr trainde reasonable allome}s' lees incurred in enluro`og the
provis"oos hereol.

7. Fririge Beoeli=_s. the Emplo»,'er egress to pay the amounts main is bound to pay underssd Collactive Bergeln'ng Agreeroeolsto the Hszlih and We.larr Depertmentol
The Consuuct`>on end Generel Laboiers‘ Distri:l Cour»o? of Coicaga and V»cin‘rgr, the Lel:orers‘ Pension l’und tinslqu Laborers‘ E!Less Benel'n Funds}r the Fox \'aI'-s',' Ber\efil
Funds. the Constnxtion end lienser Laborsrs‘ Disrrlr.r Cnunri! of Dhlcego soo ‘.l»:iolty npprenl'\:e and naming Tn.-sl Furid_ the Ch'oego urea Laborers-Emp!o','ers Coopamlvo
Educztlrm Trust. the Ll)Cle.ll;C. soo to all other designated Unlgn*all?éetcd teretrtaoo lebor-rrar»egemen\ loads (the `Furrds‘], end to become bound b,' and be considered a party
roche agreements and declarations ol trust creating the Furns z_s il it ted slo oeo the original copies ol lhe trust irslrm-renrs and amendments merelo. The Emp.'o,'er lunhsr alarms
that all prior contributions palo to the \‘lellare. Pznslon, training and utter l‘e.rros were main by duly authorized agents of the Emdo;er at all proper retss, end evidence the
Emplo;er's intent to be boom by the trust agreements and Col£ecl;'r.'s Bi¢gelniog Agr.eemeols lrr effect noon the corolribut'oris were rrreclc. ecl<no\i*,eclg`ng the report lorm lo be a
sull'lc€eol instrument io visiting to bhd the Emp!o,'er to lhe appliceb’o correll-re bargaining agreemanls.

B. Donlrzol Enlorcemeot hit grievances filed by either party arising hereunder shle at the Un'»oo`s duration be submlllco to the Cl'r’rago Dlstrlct Courlci Grievznce
Cornno‘nee for finale owing deposition in lieu of another grimm committees presided that desotouocl orle.erv_»:s shell be submitted to host and l:tncltog arbitration upon
timely daneoo. Shoulrl the Emp’,oyer tall to comply v.irhln rea (10] days v.\'lh any wiring grievance a*rmrd, whether bg grievance scrutinize or aibnrzlioo, il shall be liable lor all
D’:SIS and iYil TESS |t`»furr€d di the Union lo enforce the a\'.ard. llotr.~lthstasdlog anything to the oonlrery. nolth herein shell limit lhs Umon's right lo slate or rrruirlrs-.r its roem-
b=.rs because or nonpayment 01 wages and/m fringe benefit cootn`bulims. ls:'.‘ure by the Emp?o,'er lo timely remSt dues lo the Un$on. or soo-compliance with a timing grl»:\ance
award the Ernp!o~;er's vlo‘.sboo 01 any precision al this paragraph rrIl gl‘.e the union the right to tate any other legal and economic ocUc»n. including but nol united lo as leme-
cl:es al lam or equtty. ll is expressly understood end agreed that lhe Unton‘s right lo take screen-rp action is lo addition to. and not in lieu ol. irs rights under the grievance proce-
dures \'.'h=,re necessary to correct contract violations or \~mére no acceptable sle.'rard ls currsottj employed the Ur£oo may appolnl and place a steward lrorn cotstcle the nom-
lon:e et all |ob sites .

9. Sucxessors. lrr the erect of any than-ge in the ooncrship, management or operation 01 the Emplo,'efs business or substant`e'lj ell ot its assels, by sale or other-mee il
is agreed that as a common nl such sale or tractor trial the new carter or manages whether corporate or im'lh'ldual._ shall be fullyl bound lr; the terms and conditions ot this
Agrsernent The Erop!o;er shall pror"»de no less loan ten (10)_d-r,s` prior written nol'¢:e to lhe Union of the sale or transfer and shell be c-b?~galea lor zl| expenses tenured br the
Lto')oo lo chlorcetlnterms ollhls_pamgrapli. _

10. Teimln:llon. Thls A,grca'nerit shall remain ln lull lorce and eltectfimn done 1, 2013 lunlsss dated ddterenl.ly be‘.o‘r¢) through l.'ln- 31, 201?. end shell continue Ll:ere»
alter unless there has been glrcn \'rri'rlen notice.' by certiorari mail by elthsr;en‘y hereto resumed no less than sixty tool nor more than ninety (90) pays prior to the expiration dale\
ot lhzr:lesire to mount mun-lend lhls Agreemem through negotiations lo the absence ot such linen soo proper notice the Emplc‘;er and lhe Unloh agree to be bound by the new ‘
applicable assoc=abon egteemsnl(s). iooorporallo;i them into lh*s note:-meal and extending ihb Agre;,meot lor the lie ol the henry nsgoltaled agreemehls, end thereafter lot the t l
du FBI`DG vi S‘MPSS?‘»'€ agreements urr'ess end until timely police ot termination is given nol less than sixty (BG] nor more then timely tss} ctsys prior lathe espirabon ot each suc~ t
cessna Bc-':e;th~e Sargsio!r.g Agreement l

li- E`»EC‘J!`W- m SFQMtGry below nerranls his or her receipt cl the amicable Co’le':l.h‘e Bsrga'zoiag P.greemenl(s} end airlhorizatlon from the Erriplo';~er 10 engine this ' l
Aoreema.r»t r.\'thoul lraud or duress and roth lull knowledge ol the obfiget'oos and uroenaklrrgs conleloecl hereln. The parties acknoateoga and accept lzcsim:",e signatures on this ' l
Agreemer»t as if lhe,' ware the orlg`aoet signatures . '

”¢;nz»_rj@ggih¢§_:§f qépl,jlj 'Qggr-¢ f,g»r'j;.;"'= i.J.C.- . -

Dalt’.d$ \) l)'\ ij £i»' l 21] [% _ _ _ ‘( mpkiyzr) '
rail norm

AccePr£o:

 
  

 

 

 

 

 

 

 

 

 

 

     

 

 

       

 

Lab-orers'iocal Urlion ito. G£ i~/Z_: o _| B;r; i`_.\il"\(-`!Ol.'l'i\.s V_c\ \"'r C¢ €. i
. 5 rPr`iotltame grid Tille`l` _r/,}
op M Dm@v£ !"Ll co ga § § _' _h,{."` _ j //",
" - 'r 1’; ' - /",1‘.~`
coirsmucnoiirulo earnest brochure 2 3 § 0 "?`t_`» fU-'(g; ni`urel' JH"?L
oismlct council or chicago mo vrcrr:m' as m 0 'l `Q ’
l.l.l as O,_ pto t. mose, agree ron
sys M f 1 z__ m 9 (Addrcss]
MP. Conno!l,r. Busloess h'r§{=.ger W g 5 E H‘,W?@_g\;“,},@ ' |L.. fe {) Q:Cs'z)
g/ LL! la rosenberg as coral
by. h M ._. n
Chaf»es L¢§;e Se:retary-Tr as er gm g .
For Bifrce Use Brrly. /4:1[@/ l;f§
Eltectrre J.trr-: 1. 2013 W|'llTE 1 LDCAL Ulll[)li ' CAHAF|'|' - TRUST fUliD ' PlliK - DISTRlCl’ CUUNCIL ' EULD - ElllPLU'|'ER

"E nlBlT '
_ ='

 

 

- - ' Pa.ge|D #.

Tllis lnstallment Note (“Note” is made between the Labox'ers’ Pension Fund (“Pension Fund”), the Laborers’ Welfare Fund of
the Health and Welfare Departmeut of the Constmction and Generat Laborers’ Distr‘ict Council of Cliieago and Vicr'njt_v and the
Retiree Health and Welfetre Ftutd (“Welfare Funds” 01‘ collectively the “thds”), the parties of the first part, and Buttertield
Heaith Care Labor (the “Company”), the parties of the second part. '

WHEREAS, the Company has at all relevant times§ been party to a collective bargaining agreement (“CBA”) with the
Constructinrr and Genere_tl La_borers’ District Cooncil of (l‘hicago and Vicinity, whereunder it is obligated to make certain
contributions to the above~named Funds, as well as to the iTrairtiug Fund, on behalf of its covered employees, and to submit
payment of all employee union dues: il

i

WHEREAS, the Company has failed to timer pay domain contributions owed to the Funds for the reports covering the
period orMag through october 2017. § _

l
WHEREAS, the Company has failed tri remit all employee union dues to the Funds, as the designated collection agent for
the Construction and Genera] Laborets’ District Counci] of'_r Chicago and Vicim'ty, for the reports covering the period of Mav

through October 20 7.

WH_EREAS, the Company desires to pay all delinquencies owed to the Funds, to pay all tmion dues owed to the
Construction and General Laborers’ District Cr)unoil of Chicpgo and Vicinity, together with liquidated damages, and interest, as
set forth below and further desires to remain current in its obligation to pay contributions to the Rmcts.

|

1. The Company tvill pay $23,842.09 to the Hea|ilth and Welfare Fund (cotnprised of $16,679.57 in delinquent
contributions, $5.096.88 in liquidated damages altid $2,065.64 in interest) (based on an interest rate of 12%). The
Company will pay $10,417.72 to the Retiree Hea}th and Welfare Fund (comprised of $7,§04.25 in delinquent
contributions, $2,310.76 in liquidated damages auld $902.71 in interest). The Company will also pay $28,463.68 to the
VPension Fund (comprised of $19,263.39 in delinq lout contributions, $6,034.21 in liquidated damages and $2,466.08 in
interest). Alt of these amounts shall be paid according to the schedule described below in paragraphs 3 and 4.

2. The Company Will also pay $991.20 to the Trait'iing Fund (compr'ised of $826.0[) in delinquent contributions and
_ $165.20 in liquidated damages),'$lZ?.Zl] to the LB;ZCET thd (comprised of $115.64 in delinquent contributions and
$11.56 r_n liquidated damages), $305.40 to the '

signed along with the amounts due in paragraph 5 pin/navy O>” _';Zoci.$'_`§/ ,'/vr’;.,rr!>@ FO'¢ "`>“’*"‘ "'°A"L'G"J-T

U _\,r._,a/»" E>r.{°,$' '

3. S'tmultaneously Wl'th the execution of this Note, thd;: Company will pay twenty percent (20%) of the total outstanding
indebtedness, excluding note interest and the delinquent amounts described above in paragraph 2, or $4§55.29 to the
Health and Welt`ae'e thd, $1,203.00 to the RctireeiHealtb and Welfare Fund and S5,199.52 to the Peosion Fund.

l

For twenty-four (24) consecutive months commencing on Fehruary 1, 2018 and ending on Januarv 1 2020 the
Company will pay $811.95 per month to the Health and Welfare tho`l, $354.78 to the Reh'ree Health and Welt`are

5; The Company will remit ali payments to the Feuids’ Administrative 0ffices, which are located at 11465 Cermak
Road, Westchester, ]]]jnois 60154.

6. The Company understands and agrees that this In,{stal!ment Note is based on reports submitted by the Company to
the Funds and that the Funds reserve the right to conduct an audit, in accordance with the terms of the collective
bargaining agreement and the Funds’ respective Agreements and Declarations of Trust to determine benetit
contribution compliance for the time period covered herein and further reserve the right to collect any unpaid
contributious, union dues, interest, liquidated damaiges, and audit costs as shown on said andr‘t.

l

t
,r

 

 

/- - farmers made MHW§S merit I‘iétri¥hejl_ inld¢&sjkib$e?@@@rrll¢atillns?*ga?dl§§¢lh)u§n%§tne terms of
blmi@ 6 €

teagth '

Agreements and Declarations of Trust.

It` the contributions are not paid by the

10"’ day following the date on which payment should have been received, the contribution shall be considered
delinquent and all charges Which apply to the late payment of contributions under the terms of the CBA and the

Funds’ respective agreements and Declarations of Trust shall apply, includi
interest and liquidated damages Further, in the event the Company fails to
this Note. Ail amounts described in paragraph § herein shall immediately b

ng, but~not limited to, the assessment of
tuner make any payments described in
ecome due on the ltl'h-day following the

date on_ which payment should have been receiyed_by the Fund’s under the terms of this Note. In such event the

Company further`agrees to pay all attorneys’ fe_`es and costs incurred by the
of this Note. l

8. This lnstallment Note is conditioned on the Co_inpany staying current on i

ands in any action to enforce any part

ts obligations to the Funds and District

Council under the terms of the collective bargaining agreement and the ands’ respective Agreements and

Declarations of Trnst. In the event that the Company fails to maintain '

collective bargaining agreement and the Funds’§'
limited to, its obligations to submit timely contribution and dues reports an

Declarations of Trnst, inciudmg, but no
d to make timely contribution and dues

payments by the tenth day following the month §in Whicb laborers’ work was performed, then the Funds shall have
the right to accelerate and collect all amounts due under this Installment Note, plus payment of all attorneys’ fees
and costs incurred by the ands in any action to accelerate this lnstallment Note.

10. The Company further agrees to obtain and maintain a surety bond to insure the payment of wages and benefit
he CBA.

contributions as required under the terms oft

11. The Company shall have the right to prepay the entire amount due under
payment is due without penalty and without pay'ment of any precalculated
the date full payment has been made. f

The Parties hereby agree to these terms by their execu:tion hereof on the IQ s
l

Butteriield Health Care Labor 5

§ .
By:Gf//’é . §
Title: Mng!;§é{‘_§

 

the Note prior to the date upon which
Note interest that has not accrued as of

day of the sing ,`ZQQ.

ama

Laborers’ Pension and, Laborers’ Welfare Fund of the Heaith and Welfare Depa.rtment of the Construction and General

7 Laborers’ District Counc`ll of Chieago and Vicinity and Retiree I~Iealth and Welfare Fund.
' t

By: » §

' l

l

 

Case: l:lS-cv-O?SOZ Document #: 1 Filed: 11/01/18 Page 15 of 28 Page|D #:15

principal, to the Guarantor against a maker or obligor, to an accommodation party against the party accommodated or
to a holder or transferee against a maker, and which the guarantor may have or hereafter acquire against the Company
in connection with or as a result of Guarantor's execution, delivery and/or performance of this Guaranty or the Note.
The Guarantor agrees that he or she shall not have or assert any such rights against the Company or its successors and
assigns or any other party (inciuding any surety), either directly or as an attempted set off to any action commenced
against the Guarantor by the Company (as borrower or in any other capacity) or any other personl

5. Independent Obligations. The Funds may enforce this Guaranty without first resorting to or without first
having recourse to the Note; provided, however, that nothing herein contained shall preclude the Funds from suing on
the Note or from exercising any other rights; and the Funds shall note be required to institute or prosecute proceedings
to recover any deficiency as a condition of any payment hereunder or enforcement hereof

6. Acceleration. ln the event that payments due under the Note shall be accelerated, the Guarantor’s
obligations hereunder shall also be accelerated without further notice from the Funds.

7. Effect of Bankruptcy. This Gnaranty shall continue in full force and effect notwithstanding the institution
by or against the Company of bankruptcy, reorganization, readjustment, receivership or insolvency proceedings of any
nature, or the disafthmance of the Note in any such proceedings, or others.

8. 'l`ermination. This Guaranty shall remain in full force and effect as to the Guarantor until all of the
Companys’ Obligations under the Note outstanding shall be finally and irrevocably paid in fuli. Payrnent of all of the
Company’s Obligations from time to time shall not operate as a discontinuance of this Guaranty. lf after receipt of any
payment of all or any part of the Company’s Obiigations, the Funds are for any reason compelled to surrender.such
payment to any person or entity, because such payment is determined to be void or voidable as a preference,
impermissible set off, or a diversion of trust fund, or for any reason, this Guaranty shall continue in full force
notwithstanding any contract action which may have been taken by the Funds in reliance upon such payinent, and any
such contrary action so taken shall be without prejudice to the Funds’ rights under this Guaranty and shall be deemed
to have been conditioned upon such payment having become final and irrevocable

9. The Companv’s Financial Condition. The guarantor assumes full responsibility for keeping fully informed
of the Company’s financial condition and all other circumstances affecting the Company’s ability to perform its
Obligations, and agree that the Funds will have no duty to report to Guarantor any information which the Funds
receive about the Company‘s financial condition or any circumstances bearing on its ability to-perform.

10. Expenses. The undersigned agrees to pay and reimburse the ands for all cost and attorney's fees, which
they may expend or incur in the enforcement of this Guaranty or any of the Company’s Obllgations under the Note.

1 l. Delay. Cumulative Remedies, No delay or failure by the Funds to exercise any right to remedy against the
Company or Guarantor will be construed as a waiver of that right or remedy. All remedies of the Funds against the
Company and the Guarantor are cumulative

12. Binding Effect. This guaranty shall incur to the benefit of and may be enforced by the Funds, and shall be
binding upon and enforceable against the Guarantor and Guarantor’s heirs, legal representatives, successors and
assigns ln the event of the death of the Guarantor, the obligations of such deceased Guarantor shall continue in full
force and effect against his estate, personal representatives, successors and assigns. Without limiting the generality of
the foregoing, the Funds (or their successors and assigns) may from time to time and without notice to undersigned,
assign any and all of their rights under this Guaranty without in any way affecting or diminishing the obligations of the
undersigned hereunder, who shall continue to remain bound by the obligated to perform under and with respect to this
Guaianty as though there had been no such assignment

13. Default. The Guarantor hereby authorizes irrevocably any attorney of any court of record to appear for
him/her in such court, at any time after ten (lO) days notice after default in any payment due under this Guaranty, and
confess judgement against Guarantor, after service of notice of the claimed default, in favor of the Funds for such

2

 

  

 

Case: 1:18-cv-O7302 Document #: 1 Fi|ec|: 11/01/18 Page 16 of 28 Page|D #:16

amount to be unpaid and owed thereon, including interest, liquidated damages and reasonable cost of collection
including reasonable attorneys’ fees. The Guarantor agrees to waive and release all errors which may intervene in any
such proceedings, acid consent to immediate execution upon such judgement, hereby ratify and confirming all that said
attorney may do by virtue hereof .

14. Wairauties. Guarantor makes to the Funds the following representations and warranties:

(a) Authorization. Guarantor has full rlght, power and authorization to enter into this Guaranty and
carry out his obligations hereunder

(b) No Conilict. The execution, delivery and performance by Guarantor of this Guaranty will not
violate or be in conflict with, results in a breach of, or constitute a default under, any indenture, agreement or any other
instrument to which Guarantor is a party or by which Guarantor or any of his assets or properties is bound, or any
order, writ, injunction or decree of any court or governmental institute

(c) Litigation. There are no actions, suits or proceedings pending, or to the knowledge of Guarantor,
threatened against or adversely affecting any Guarantor at law of in equity or before or by governmental agency or
instrumentality that involve any of the transactions herein contemplated, or the possibility of any judgment or liability '
that may result in any material and adverse change in the financial condition of an t Guarantor. Guarantor is not in
default with respect to any judgment, order, writ, injunction, decree, rule or regulation of any court.

(d) Enforceability. This guaranty is a legal, valid and binding obligation of Guarantor, enforceable in
accordance with its terms, except as enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the rights of creditors generally

15. Notices. All notices or other communications required or permitted hereunder shall be (a) in writing
and shall be deemed to be given when either (l) delivered in person, (ll) three (3) days after deposit in a regularly
maintained receptacle of the United States mail as registered or Certified mail, postage prepaid, (Iil) when received if
sent by private courier service, or (IV) on the day on which Guarantor refuses delivery by mail or by private courier

- service, and (b) addressed as follows:

ln Case of Guarantor In Case of the Funds:
` id»'t' 7 .=»4_ Jerrod Olszewslri
BUBEFLAQ Hgg‘ ja tic/iata- LA-B¢R l_aborers Pension & Welfare Fund
< 0. l]l W.lackson Blvd, Suite 1415
ttiareviti,e, reinstate twelve chicago rL successors

or such other addresses as may from time to time be designated by the party to be addressed by notice to the other in
the manner hereinabove provided The Funds will use their best efforts to send courtesy copies of notices provided
hereunder to Guarantor’s attorney1 , . But the failure by the Funds to send courtesy
Coples to Guarantor’s attorney shall not limit or restrict the Funds' rights under this Guaranty in any manner nor
relieve Guarantor of any obligations under this guaranty.

16. Additional Waivers. 'Guarantor expressly and unconditionally waives, in connection with any suit, action
or proceeding brought by the Funds on this Guaranty, any and every right he or she may have to (I) injunctive relief,
(ll) a trial by jury, (IlI) interpose any counterclaim therein and (IV) seek to have the same consolidated with any other
or separate suit, action or proceeding

17. Severability. lf all or any portion of any provision of this Guaranty is declared or found by a court of
competent jurisdiction to be unenforceable or null and void, such provision or portion thereof shall be deemed stricken

3

 

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 17 of 28 Page|D #:17

and severed from this Guaranty and the remaining provisions and portions hereof shall continue in full force and
effect.

1_8. App_ licable Law; Venue. This Guaranty and the transactions evidenced hereby shall be construed and
interpreted under the_laws of the State of Illinois. Guarantor, in order to induce the Funds to accept this Guaranty and
inter into the loan agreement, and for other good and valuable consideration, the receipt and sufficiency of which
hereby is acknowledged agrees that all actions or proceedings arising directly, indirectly or otherwise in connection
with, out of, related to or from this Guaranty shall be litigated, at the Fund’s sole discretion and election, only in courts
having a situs within the county of Cook, State of Iilinois, Eastern Division. Guarantor hereby waives any right he or
she may have to transfer or change the venue of any litigation brought against him by the Funds on this agreement in
accordance wi th this paragraph

19. Time is of the Essence. Tirne is of the essence of this Gualanty as to the performance of the undersigned

 

20. Death of a Guarantor. ln the event of the death of Guarantor, the Funds shali have the right to accelerate
the indebtedness evidenced by the Note nn]ess, within sixty (60) days of his death, Guarantor’s estate assumes his
0in gations hereunder by an instrument satisfactory to the Funds and delivers to the Funds security for performance of
such obligations satisfactory to the Funds. '

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this instrument as of the date and year
first above written

ntsererz>;ate\€ \rAn`z_'_.‘,cL,
Print name

C:p/"/r/y

Signature

Social Security Number

Date:

 

APPRO\IED As To FoRM AND suBsTANCE
oN BEHALP or GUARANTOR;

 

Dated:

 

 

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 18 of 28 Page|D #:18

  

O'HARE PLAZA
5745 WEsr chc:le RoAD TEL' (312) 263-2700

iii BANSLEY AND K[ENER, L.L.P Sui'rE 200 - FA):: (312) 263-6935
‘~'- _ C E Fl T l`F l E D F' U B L l C A C C 0 U N T N T S CchAcQ lLLlNols 60631 \‘Amv.ax'cp}_cor.\
` August 23, 2018

Board of Trustees

Pension and Welfare Funds of Construction and General
Laborers’ District Council of Chicago and Vieinity

11465 Cermak Rd.

Westchester, lL 60154

We have applied certain procedures, as discussed below, to the payroll records of Butteriield Health Care
Labor, LLC, a contributing employer to the Pension and Welt`are Funds of Construction and General
Laborers’ District Council of Chicago and Vicinity, for the period April l, 2016 to June 30, ZOlS. The
purpose of our review was to assist you in determining whether contributions to the Trust Funds are being
made in accordance with the collective bargaining agreement in effect and with the Trust Agreernent of
the Fund. The propriety of the contributions is the responsibility of the employer’s management

Our procedures generally include a review of the pertinent provisions of the collective bargaining
agreements and comparing underlying employer payroll records to Fund contribution records. The
employer records we review may include payroll journals, individual earnings records, payroll tax returns,
contribution reports, job classifications, and general disbursement records. The scope of this engagement
is limited to records made available by the employer and would not necessarily disclose all exceptions in

- employer contributions to the Trust Fund. Any compensation paid to employees not disclosed to us or
made part of the written record is not determinable by us and is not included in our review. Any findings
are not based upon observations of employees doing actual worlt. -

‘Our procedures relate to a review of the employer’s payroll records only and do not extend to any
financial statements of the contributing employer. The procedures were substantially less in scope than an
audit of the financial statements of the contributing employer, the objective of which is the expression of
an opinion on the contributing employer’s financial statements Accordingly, no such opinion is

expressed

The exceptions to employer contributions are noted on the accompanying report

MEMBERS: AMER|CAN lNSTlTUTE OF CF’A'S l ILLINO|S CF'A SOCSETY
AN INDEPENDENT MEMBER OF THE BDO ALLIANCE USA

   

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 19 of 28 Page|D #:19
_2_

The findings of this report should not be construed as an endorsement or ratification of any of the
company’s contribution practices The finding is based solely on those documents that the employer
provided to the auditors This firm has not been retained to provide, and does not provide, any
interpretation or advice concerning any tenns of the collective bargaining agreement between the company
and the Union or the terms of`l the Funds’ respective Agreement and Declarations of Trust. All questions
concerning the company’s contribution practices, or any contributions or benefits-related issue, should be
directed to the Union or the Fund oft`ree. No failure to note an exception to any of the employer’s
contribution practices should be construed as a ratification of such practice or waiver of` the Union or the
Funds’ ability to challenge such practice in the future.

This report is not a determination of withdrawal liability owed under the Multi-Employer Pension Plan

Amendrnents Act, 29 U.S.C. Section llOl, et al.
… W W, Ll£ 'f l

BANSLEY and KIENER, L'.L.P.
Certitied Public Accountants

 

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 20 of 28 Page|D #:20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

>Mmm©n?~m m<AOEUHZ - LS:..E< few dm § - few § AE%Q .. combi mch
_ :~m~ -mow-o mm l o¢osao_o.~. M:.ON .m PWDOD< l SU:.< .~0 ome
wHON § ~ Nri.:\: 1 wuwd=o....v .“o huan ©Nmmm l ._Pho_&_.n`w
§§muo §§o§ - es,..s§o send mm<o mi<mm onwaam§:m - aaaz again
misdemth 25 E=QE< 1aon
36me com 554
oo.o amend :uesoU combme _E?Sae_.~ § condemn mumnE£e BHE=T: §o._>..:m §§
cod wv==.m =oE._oU braun babcopr 3 vecc=u=m H=QEYPS¢§ M:£>e.a aim
Oo.o $::._.m ocw.:o>> von ..SBE.L .Eu._onm..~ ha command wommee nBNE=E_ m=£>v.& w=_m
wm.©wmn©~ Oo.o mw.o@hh§ Nm.com..m Nm.mm HE.Q.H_
.QO. mom 00.0 mo.mww wade oo.o wong ms§.~o>?
ww.mo co.o mo.mw @\.. HN § .o UUEAOQA
m¢.mm oo.o m¢..om mm.w \10.0 ,HmUm§
NH.Q. oo.o Ow.¢m ¢N.oH wo.o <OH<U
oo.mwm _oo.o om.:m _ Oo..wm. om.o . UEE.E,H
wm.©mw.© oo.o _ cm.mwm~w mm.ome£ N.`i.ow .no~mdom
om.momnm 00.0 Om.wmm£ occuth Oo.¢ o.~d.to\§ QEEQM
wo.mo\i,m 00.0 mm.m geo ve..\\hm§ wm..m ohmbo>p
esq tissue4 .§=on_
ow.nooxmm O0.0 OO.NNQ.: O©.mzhm. Oo.o UQ~._Q&QM vol woma>? _
Oo.o O0.0 O0.0 O0.0 oo.o Uotomo.~m ~oZ aug 1 munoz
oo.¢©m O0.0 OO.mmv OO.wN~ oo.~ cotooe¢ 32 m.:_om
QSQ nwch mined bH on mgm wm€=.,m uwo> _aomwm
”NHO,.H_ H.m..m Hm-m wmrm ~m..m

 

 

 

 

 

 

 

 

 

anew com moo=e._o.da we :ot£=u=oocm

moscow combme .m.~ouon.§

 

 

Case: 1:18-cv-O7302 Document #: 1 Filed: 11/01/18 Page 21 of 28 Page|D #:21

 

 

>v_mn_OQ<m m<JOIU_Z
_v~_-oow-omw

w gm .H ~ >`.=:.
v_<_ZMm_NO DM<IUE

-._e=e=<

l occan_o_o._.

- 55:00 we egan

- UBQS:QU centum

few dm mz:_.-£@~ ._ i:§<
28 d smooo<

mmmmm

.. UE.:..L tv=<
- ze=<ce gao

- tomo_n&m_

§§ :E<m: onm§ma.§m - §§ sense ,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nm.mw 36 ~m.m~ 88 808 38 38 38 36 38 38 38 38 ,Bo»r
cod cod oo.c cod cod oo.o oo.o oo.o oo.o oo.o cod oo.o cod e\um\..m moon mci._.o>>
a § 36 .`. § 25 36 36 36 30 38 38 36 36 36 .`. v .ow oo§._oo.,
hod Qo.o ho.o oo.o oo.o god oo.o oa.o oc.o cod 006 oo.o oo.o \,0.0H ._.wom_l_
mod oo.o mod oo.o cod cod cod Qo.o oo.o oo.o oo.o oo.o oc.o m0.0w <u_<O
om.o oo.o om.o oo.o oo.o oo.o oo.o 00.0 00.0 oo.o co.o oo.o oo.o Om.cm mcm£mc._.
N.`..Q_. 38 §§ 38 38 36 38 god 38 god 36 36 26 who § cancel
cce1 Qo.o Qo.._.. oc.o cod cod oo.o cod v oo.o oo.o oo.o oo.o oo.o Oc.vw m._m:m>> mmc=mm
wm.m 006 mm.m Qo.o oo.o oo.o oo.o oo.o 00.0 oo.o oo.o oo.o oo.o mm.m$ m._m:m>>
03 30 03 30 38 30 38 35 38 38 oo.o 36 36 _5£.
oo._. god oc.”. cod oc.o oo.o oc.o cod oo.o oo.o oo.o oo.o oo.o OMOGOW.H. .OJ..._WEDS_

essex §§ .S_< ..E>_ nom :E» ven >oZ 80 nom m:< ::. =:_, comm QENZ umw

_EQP gsa mgm

 

 

 

 

 

ransom condoned esa _@Eo< notation norf=o=ooem

=o=:eU HQEHHQ _mue.~_onei.~

 

 

 

Case: 1:18-Cv-O7302 Document #: 1 Filed: 11/01/18 Page 22 of 28 Page|D #:22

 

 

 

 

 

§Eoo<m micron 1 S=E_< 22 dm sz - 28 ; 1:§< - coram E§<
§§,Sw-@% - 25€2§ 23 d 53034 l E,=< 2 25
23 .: 52 l 1556 .S 23 §§ - :E§@
z<~z¢mwo QM<IQE - §§§u =o&£ mm<o m,S<m: Q@mEmm[Cbm - M_E__wz .a>.o_n§m
30 §§ _OO.O _S.O good 33 _OQO. _S.O MS.O _OD.O _QO.O _S.O _S.O _ _ 330

 

mmmm>> 305 3 Sm\..m - mumm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

moms>> mmo._U uatono¢ van ~m:pu< nom>£um :QEE:Q:QQQM

mo==oU H:_.EQE _m.§.~onm§

30 3d 30 36 ¢QO 30 30 36 30 30 30 30 30 _£o,r

S.Q 36 . 30 S.Q 36 3a 86 30 36 30 S..Q 30 86 omogom.r Oj_m:§

3nt §§ E< §§ sum =E. ucc >oZ UO gum m=< _=_J E:, QE¢.Z umw
ESP m EN mgm

 

 

Case: 1:18-Cv-O7302 Document #: 1 Filed: 11/01/18 Page 23 of 28 Page|D #:23

 

 

>Mwwon<m m<doxo~z
§ _-@S-QG

w y O~ ._ ~ 52
z<_zmmmo QM<IUE

- ._SE=<

l Q:o.._n_£o,~..

l UE=QO wo BND

- uBQS=oO =QEQL

M:@N dm mz§.- 23 ,_ 1:,~E<
M:QN d 5303<

m¢<o :,E<m: BE,.EmEbm - 252 .s§a§w

ommmm

1 ngng H_.U:<
- :E,<.B 33
.. ._?hc_n_§m

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nm.oom.m oo.o oo.o cod oo.o oo.o oc.o god mw.m~.¢.m oo.o o_..m§.._. god oo.o _So._r
392 36 36 36 30 30 36 36 mm.~? 30 Om.om 36 3a a\cm».m 330 naming
mw. § oo.o oo.o god oo.o cod cod oo.o mm.¢_` oo.o ow.m oo.o god \.C‘.Om 00_>_.60.~
mm.m oo,o oo.a cod oo.o oo.o cod oo.o m_.,m . oo.o om.m and oo.o \.O.ow lrm_Om_»_
§§ 30 36 30 36 30 35 30 §.._. god own 36 30 mo.ow <0_4_0
oo_¢@ oo.o oo.o oo.o oo.o oo.o cod Oo.o co.§. oo.o oo.o~ god god om.ow mEc_.SP
331 § 30 36 30 30 36 36 36 E..E.Qr 36 om.~m¢ 36 S.Q .\.m. v § cem&¢
336 30 36 35 S.O 36 36 36 333 36 365 oo.o §§ mm.¢w 9@_§, ¢§Em
v¢.k_..`.w.v oo.c cod end god cod oa.o cod ¢N.m,`.m oo.o ow.mmm oo.o god mm.mm m»m:m>>
255 36 30 30 30 36 30 S.O §§ oo.o 33 30 30 _S£.
39 36 36 god 36 36 S.Q OQO 36 36 3.9. 36 36 Oo_mmn_mn_ .Nm_ao._
Qo.wm oo.o oc.o oo.o oo.o co.o oo.o oo.o oo.mw oo.o oo.o 3d cod \_.m<:nm ._Iw_§m:n_

w...=o: §§ .E< ._a_>_ now saw von >oZ UO nom ws< _=_, =E, ugaz uEaZ umw

_Bo._. w mem iam

 

 

 

 

 

 

foam c@.EQQQM cna EEQ€ coozcvm §55=9=03¢

moz=oU weigme _m.~@<~onm€

 

 

 

Case: 1:18-Cv-O7302 Document #: 1 Filed: 11/01/18 Page 24 of 28 Page|D #:24

 

 

§0000<0 0<00:22
_§-000,000

0 _00 .0 0 52
M<ZNENU ox<:o§

- \:EEE

- o=o_._mw_m,r

n UE:¢O wo BQD

1 UBuB=oU =00.5@

few 0cm mZ.D». - few § _.EML<
mgm d HmDOD<
©Nmmm

§§ IS<Y 000§0,500 - §§ 550 50

l mikva xu:<
1 tv_._< wo 305
l ...Eno_n__tm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00.~9 00.0 000 000 00.0 00.0 00.0 _00.0 _000@ H00.0 _00.00 _00.0 _00.0 _ 300
wmmw>> 305 00 Sm\..m - Smm
00.0!_0 00.0 000 00.0 00.0 000 000 00.0 00..`.00.0 00.0 00.000; 00.0 00.0 §qu
00.000¢ 00.0 00.0 00.0 00.0 00.0 00.0 00.0 00.0 000 00.000.¢ 000 000 oo_~_woww .Nm@o._
00¢03 000 00.0 00.0 00.0 00.0 00.0 00.0 00¢00.0 00.0 00.0 00.0 00.0 §§00 01@§00
00@§» §§ .E< §§ nom 52J ucc >0z 000 gum ws< _E. _::. QEQZ. wmm
_Sor_. .\. S~ mgm

 

 

 

 

 

mwmu>> 339 cutoan cum EEQC EB>EQM ceramicsqu

mosson vocame .EQ.SQQA

 

 

Case: 1:18-Cv-O7302 Document #:1 1 Filed: 11/01/18 Page 25 of 28 Page|D #:25

 

 

>.Mmm©@<m m<JOIU:/~
_vm~-mom-om@
w _om .: >..:\:.

- S§=<

- Q:o~_m£or~.

- UE=oU .*o 359

23 nom 557 23 ,H £,.,E<
23 d ED©D<

wmmmm

¢ _H:..SL t_u:<
¢ ~:~5< .~o BQQ
1 ..P~o_aEm_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M<:/Emwo Q¢<TUE - §E§o =§£ §§ :S<m: md§m;§m , §§ 32ng

m.`..ow\._§ cod oo.o oo.o oo.o oo.o oo.o cod cod cod m..wg@....§ oo.o oo.o _mpoP
356 god cod god oo.c oo.o and oo.o cod god mo.~.`.w god god o\om\..m 330 mc§,_o>>
mm.m.`. oo.o oo.o god 36 cod oo.o end oo.o cod mm.mh _ oo.o cod .:.ow 00_2»_00.~
m¢.om ccc oo.o DQO god oo.o god god oc.o oo.o mv.om oo.o oo.o \.O.ow \_.m_om_..m
om.vm oo.o oo.o oo.o cod god cod oo.o cod oo.o cain oo.o oo.o mo.om 40_4.0
om¢ § cod oc.o oc.o oo.o cod cod cod cod oo.o om.§m oo.o end om.o$ m:_.EE._.
cm.mmm.m 0@.0 oo.o oo.o oo.o oo.o oo.o oo.o Oo.o oc.o ow.mmm.m oo.o oo.c Nm.w_.m comw:mn_
om.\.mm€ end oo.o 36 cod oo.o oo.o god coe 36 om.hmm_r oo.o oo.o om.vm m._m.._m>» wmimm
mN.m §§ oo.o oo.o end god oo.o oc.o nod oo.a oo.o mw.m_..v_.v oo.o oo.o mv.@ § EE_Q_.S
oo.mmv oo.o oo.o oo.o oo.o 36 oo.o oo.o end oo.o oo.mm¢ oo.o and _Bo¢r
QQ_QE QQ.Q oo.o 36 oo.o god god OQ.O Oo.o QQ.Q Qo.om_. god 36 _wwm@`_Ox_w
oo.ow_. oo.o god oc.o oo.o cod god 906 oo.o cod oo.omv mod oo.o ._.m<:n_m .HIm__szQ
co.mm_. 36 cod end and 36 36 god cod cod oo.mmv cod god mo<._.u<>> .zOmm_m_Qz,q

m.:.o: §§ B< .EE now =E. aaa >oZ 30 3m u:< E_. =:_. BQM nwqu \ umw

§§ 22 53

 

 

 

 

 

 

E=om coten@- csa _QEQ< amu§@m =oc§=ozouom

=o==oU UEH&Q .m.~@‘~onm-

 

 

 

 

 

§$og<_m m<\_o:o_z
§ _-§-@G
w § ; 2 52

M<_ZMMNU OM<IOE

- MEQEU_PH

§ S§=<

- UN:SU .E BQQ

- uBuB=oO =om\_om

fowdmmz§- 23 ._ 1§._<
22 d ,E:w:<

/

3me

1 vom.»vm tv:<
1§=< wo gmc
\ `_u~ho_oEm_

mM<O IPJ<NI Q_.Hm_EMm¢_L¢Dm_ l QE.“..Z ._o_ho_nEw

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S.N,G FQO _OQO _S.O _S.O 36 33 _OO.O _S.Q _S.O S.Q@ _S.O _S.O _ 339
mmmm>> wmobm o6 o\om».m - mumm
S.~Nm.t 23 30 30 36 30 36 36 36 36 S.N~@..E 36 30 _So.r
S.Nmm.@ 30 30 30 36 36 30 36 36 36 S.Nmm,@ 35 35 530 dsz
S.¢§_¢ 30 _ 30 30 36 30 30 36 30 S.¢ 3.$@.¢ 36 30 E<:Qm .Zw_s_m:m
S.m@m_@ 36 86 30 30 30 30 36 30 86 OQ.@Y_@ §§ 36 wo<._._<,>> _zommm_n_z<
mom@>> §§ E<. §§ nom saw von >oz UO nom m=< ::. =3, QEQZ #mm
_So‘_l w S.~ iam

 

 

 

 

 

Case: 1:18-Cv-O7302 Document #: 1 Filed: 11/01/18 Page 26 of 28 Page|D #:26

 

mwm§> 396 cotonom cas E=U< mover-wm =oc§=o=oovm
HOE.D©MV HOM.HHWMQ .mH®HODN~H

 

 

H.,?WOWHNW_ WUZM~OZ ma SHHM.E m.GZUm Ho:.m\ wm

MGMSH<M.PWA Om. §OGZ.HE O¢¢UU

 

 

 

 

 

 

 

 

PH._.UH¢H
§OM.NM~ §N§U §§ OE HLPUOHN. H_H.O GOUH UMMDM
2 _ 1|
HWM.OH\H..O§O. § .HM.HN EO.G.W..HM C§U 5 .HMHN b..WO¢.M §ZHHOZH.U OOH.H.N._PO.HOW >M > §M.GH..H OM. § krd.UH.H..
D
mahth 1 m1wok_m
g §m .,_.§0
a NUEOU MHO_QWW §M.PWN §.H..G §H..§ N.DH.N m.§m..moz §§ § WD.HM U.O.UU H\UOH.H§OO §H.H O>HO.? N._P.HU H_HOH.H M.,P.HH H.QH.>H
Dl A1H1 wm 1 m1wu.1»& H.o¢ w.¢m w.mw A..GO A..OO H_.O..wm. HO.QM o.mo C.mD . 1 O.H\`. O.H.w G.Om 0.0m. 0.0.w Q.D`w . Mm.mm
OO G1H1Hm 1 me H»H.N HNN.QO u..N‘.!w..a.a. 0.0W mh.*.OO h..Dm.. w..a.wo.®¢ Hu:m\\ mA..GQ 0.m0 HQN.OM UH.\\G O.H.w HQ.MA. D.OW w.WD O.D.w w,mQQ...wN
2 m. H1H1_.. 1 mla H1....N A.wm.OQ ¢.A_wm.ww HD.HM H.qu.m¢ A,.mo m~wmw.NQ H_.N.MN NH\.~.mQ O.mQ D\_.D.Om , Qw.mm O.U_._w wa..wo O.ow mo.h,m 904 HD..MGO.QU
f
O - - - - - . - -
e - - . - , . - -
g 1 \ 1 l l l l 1
D1 . 1 1 1 1 . 1 .
8 1 l 1. 1 l \ l l
1 1 1 1 1 1 1 1 1
/
1 1 1 1 1 1 1 1 1
/
1 1 1 1 1 1 1 1 1
1 1 1 1 1 1 1 1 ..
l.nU. 1. 1 .. c ... c . . .. n
mm§gd.._... m@A:¢O W..HQN.O.N N.mow.mo m.wmo.m.m . NNH.GQ wmm.oa. wm.®m A.m...HN wm..a,w Hm»m@m.mq.
._H _
l E_.\.. an§>amu. u>§>nwm mm.mo me 931 mbm S».mm
. .NOo\u UHO.G.MW>.H.N~U HVED.HM H.HL.D.MW UGH.HO va.NQ.Hw mm.hO w,OUN.NH
# o
m.?§=. OOW.HM m_wm...\wm mmm.mm mmm.m.u H.¢N.u.wo
€ _ .
m>§§,,d..`¢n. m.H..m.hw 1 1 1 1
u .
C>O§ UHDG."U>H¢.HHV U§AMGM 1 .. 1 1
POO§. MZHNWHM.H NGQ.M.H GA.W.mO mmh.m.m ~ww.m.~ .._.G.A¢ m.m.w m.mm . N.Hmw.mm
80de U.G.H m.wHW.MN A..O:..wm Q.m..ww._um w.wm.oq wmu_..m® :.m.wm mm.mm A.m.¢m N...w..w wm.mu.

CB.S€Z lllS-CV-O7302 DO

 

 

Case§ 1`:'18-Cv-O730'_2 Document #: 1 i:i|ed: 11/01/18 Page 28 of 28 PageiD #:28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v__r<_,..mz._. vr>z S.wam:mmq. JQ.EE.E
OO'._=v>Z.< §jm_u.._“_m_.b. Imb__h:._ _O.J_um FPm»O_~ OD_Qm Uowm
vx_uzm.a um_._ ...pu».hwow OOZ.PPO.._. vmeOZ
z§m_w OW¢£._.Mr NA _u_m».O Im_u 50
u,h. v_....z Qo<mmm .:1_m Io.m. on §<chm.hcr<.mmu_._.m_.$mn.§$
._10._...._. ¢.._.mr v _vmw.~m ..u..1 me.Qo»
l...l._ll....i.`
rmum wax oo__§ .. : £q.w._
mDCE..m ...?:. 1_2. hm..ww._.ww
..._._m.... v..__._. 9 ._.mm.
J.cm ..,.:1<. 000._.¢ 1 __...__Wr mm_. _...§. swann
tran .€c_u_._1 COE.M 1 _umzm _u§._. wanda
Bn.cm ZO._.m _Z._.. m ___...L.hw ..._O._..PF M_ ._ Gmb.__.
1 1 a ur§mz._,m §
1_.0.»,.)... .\_.,mv w__ Hm,u.mm Au»\lllv 31_.._“__1 5._ h “. m¢.w_ww?am
mrs mz._.mw 21 _...am
mma v>< v»<:m24 mar rna=>r m>qm max >ndc>r cram max >nqc>r oz¢m HN>r>znm 41_1 mmm
m..».;zam n _ur_m U.£.m 351 v_»_u n_.=o¢ Wmnd 15 v>_b_ Q.=.B meo §§ 350 nr.& |HWQG . G$.mo ~..S.m ~Qz_mD.No.
23 Qu.;.d § »E,naza u.o$l H....=..“u =E. ipsa § § 502 § 1 1.
r;on §§ § >~ m.n.zzo ...k.,.m 935 .
n.zn.., . § >._ B§!
1._.$>_! § \._Wv § ).-. §§ bd._.uv S-.Vo
rm_Um.H ._uu..N° § >.-. §§ ._N.....Mn ._E_.»_a
nine . § 5 ooz_zo
_.._=Ea> .Im.u= § ...._. Enz_zn ._..m.um Zu.u¢
§ _:...bv....n_ § 1_1_. 323 :.ahw.“- “.¢.a....e-
Mw@w.. _,§ § _ 1 _1.. _ 1 1 1 1 1 . _ 1. , 1,
tc h 1 Da.oa.a= n ¥..:.=_ u.¢,_ 1a ¢._ ._.8 ._n\h Ed¢.l¢. §.wb . §1__¢ ._; .._B¢MB haul so2 Au.o§ invde .G..d»?uo
w w:_.._. S._.R. =:.E §§ 523 Hx.§ »1...1._.1§ ._E__ §§ marx §Y §§ sn_Em ._mwla&~
v .E...E m....B ¢:.9.1 §§ §§ .d._.§ §§ §§ §§ §§ 892 423 §§ §.F..q..a 1
g m::a E...R § .3 =§ m_,.:u §§ 3»...5 =H,.~ .15:¢ §§ E=¥ .§H 1133 §w~..g 1
o ____._._$ .:._.R w:.$ 53 z..::u §§ §§ 32 u...;_.§ S=u.» 851 §w v_..§__ B»..E..u. 1
d NR.JD N_.,_.P-.. w:.dnv ._DML vera P»rre= umb.u.d .b.~a 1.'_“.1_1_§ gov \Rb.uh ._F\.~a nga SL§F“.A l
q n.:§.w E£E an ..R .Pd. ~n=._Z.S B_Ew . , mm...§ §§ B.W..... §.v. ix d§_§ WE.:.
a Q§E . E 3...3 §~ QE§.B §§ 393 Ei.n§v cert 892 .5:.»3¢ u___._d$
¢ 63an m.:.R a._§a §§ .5§$ 356 393 ..=:Em Ev.u.» Suu.. E:H:= 5.2».8,
._o ..___._..ME& 293 §§ 3101.!.' wnb,:.P
.._ .N__._BE¢ . n._._\£ .mlm,¢..a §.E. wu.nn._.a
._M tia-gpa m._._ .S §§ §.@r nwbnd$
3 p:a_:n _:_R quid 392 . u~.o#..u
:_ w_.__m....$ § R E.§d owns S.e:._d
wm 93d @:13 uma,ud §§ PM.¢A.-._uu
2 E<»o.._= G: .E. omaha §§ ..§.¢$.=u .1
..q 535 Z...R R.,.§ 392 B.E._.E 1
ap 42..N04D. D.:R glass usf mm.¢.r._.¢u l
3 1503 n._d.E.. § nun.u_. wu =$.3 .1
3 §§ 293 w£.§ |_FP£ R,._E.S
§ B.._N_E E._.mm 355 §u._ H.E__.S
§ :_£_.»¢._0 u._ __._ua HI..E xon!. NNE,:H_
5 .Q_S.Eu 3 _.R um.r.__= SEF 510..._.8
2 .:§.8 =Em 513 §§ wl.»..o.,.§e
.B.~.Fu $.8?5 .§.».w£ N..._S..E void §ng »u.nx.$ ¢_q.»¢._a u~b:.B _ -

 

Eq q.uas xE-d

SEZLZ.PEBBZ.T 1

ldfi[f[ (I'K’Il.'l SHOH$'I

dH’: 19 81 ~T E-BT

:BJ

E/Z

